Citation Nr: 0514082	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  95-32 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
December 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas. 

The record shows that in an April 1994 rating decision the RO 
declined to reopen the claim of service connection for 
psychiatric disorder.  In December 2003, the Board determined 
that since the October 1992 rating decision, new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.  The Board remanded the matter to 
the RO for de novo consideration.  In March 2005 the RO 
denied entitlement to service connection for a psychiatric 
disorder, to include schizophrenia on a de novo basis.  The 
case was recently returned to the Board for appellate 
consideration.   


FINDING OF FACT

The competent and probative medical evidence does not 
associate the veteran's psychiatric disorder to include 
schizophrenia with his active military service on any basis 
nor does it establish that a psychosis was initially 
manifested during the first post-service year.


CONCLUSION OF LAW

A psychiatric disorder to include schizophrenia was not 
incurred in or aggravated by service and a psychosis may not 
be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1(n)), 3.301(c)(2)(3), 
3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although the representative in May 2005 argues there is VCAA 
deficient development of this case and demands another 
remand, the Board rejects this argument for reasons 
discussed below.

In the present case, the April 1994 rating decision, the July 
1995 Statement of the Case (SOC), and the November 1999, July 
2001, August 2002, April 2003 and March 2005 Supplemental 
Statements of the Case (SSOCs) cite the law and regulations 
that are applicable to the appeal and explain why the RO 
denied the claim.  The SSOC in August 2002 set forth the text 
of the VCAA regulations.  

In addition, in November 2001 and February 2004 the RO sent 
the veteran letters that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letters collectively advised him that private or VA 
medical records would be obtained if he provided the names 
and addresses of all sources of treatment and the 
approximate dates of treatment.  

The letters together clearly explained that VA would help 
him obtain evidence such as medical records, employment 
records, or records from Federal agencies if he furnished 
enough information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the law.  Thus the VA 
correspondence contained the specificity that the 
representative argues was not provided and it clearly meets 
the intended notice obligation under the VCAA. 

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision relevant to the current appeal was made 
in April 1994, before November 9, 2000, the date the VCAA was 
enacted so there is a technical timing deficiency, although 
the content of the November 2001 VCAA letter was essentially 
a merits based development letter that complements the more 
recent notice in February 2004 before the RO reviewed the 
claim de novo following the December 2003 Board decision.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the current claim, notice was 
provided initially in November 2001, before the current de 
novo decision was made and communicated to the veteran 
through the March 2005 SSOC.  

After the notice in February 2004 was provided, the veteran 
was given ample time in which to respond.  Thereafter, in 
March 2005 the case was readjudicated and a SSOC was provided 
to him.  No further communication was received from him.  
Thus he has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini II, to 
decide the appeal at the present time does not result in 
prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters 
that were provided to the appellant did not contain the 
"fourth element," the Board finds that the veteran did have 
actual notice of the obligation to submit all relevant 
evidence to VA when considering the numerous notifications in 
the aggregate of record.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  The VCAA requires VA 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary of Veterans 
Affairs, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  The veteran has 
been afforded several VA psychiatric examinations in 
connection with his claim for service connection for a 
chronic acquired variously diagnosed psychiatric disorder and 
VA has obtained private treatment records and SSA records.  
Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural 
or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided).  The Board 
believes that the notice and duty to assist provided 
complies with the intended implementation of the VCAA 
and that the record contained other duty to assist 
documents such as issued in July 2002 that any perceived 
defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence was missing 
or needed to substantiate the claim and that a 
reasonable person, such as the representative here since 
the VA examiner in December 2002 felt the veteran was 
not competent, could be expected to understand from the 
notice provided what was needed.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).




Factual Background

The record reflects that the veteran's military discharge in 
December 1967 was under other than honorable conditions.  
However, a December 1970 Administrative Decision determined 
his discharge was not to be considered as being under 
dishonorable conditions for purposes of entitlement to VA 
benefits. 

His service medical records contained no complaints, 
treatment, or diagnoses of schizophrenia or any other chronic 
acquired psychiatric disorder.  The medical examination in 
October 1967 for his administrative separation included a 
psychiatric evaluation that found emotionally unstable 
personality.  Treatment records from N.W., M.D., dated from 
December 1967 to March 1968, show that in late December 1967 
the veteran reportedly had been discharged from the service 
10 days earlier and stated that he was treated with Thorazine 
for schizophrenia.  He was given the medication again in 
March 1968 at which time he reported he was still having some 
problems but that the medication helped him.

The record considered when he initially filed a claim with VA 
in May 1992 also contained the report of VA hospitalization 
in June 1991 that showed diagnoses of severe alcohol 
dependence, uncomplicated alcohol withdrawal and intermittent 
explosive disorder.  The report of his readmission in May 
1992 showed psychiatric diagnoses of psychosis not otherwise 
specified (cannot rule out alcoholic hallucinosis); alcohol 
abuse and cocaine abuse.  VA hospitalization in December 1992 
that showed diagnoses of alcohol dependence, psychosis not 
otherwise specified, alcohol withdrawal and alcohol 
intoxication. 

The VA psychiatry examiner in August 1992 referred to the 
service medical records and also noted reports after service 
referring to alcoholism and explosive disorder.  The 
examiner's diagnoses were chronic paranoid schizophrenia and 
chronic, continuous alcohol abuse.   

The Dallas Country Hospital System records beginning in the 
late 1970's noted alcohol related disease and in a January 
1983 hospitalization that he had been hospitalized in October 
1982 apparently for poor control and had a history of alcohol 
abuse since 1969.  

The records received from the Social Security Administration 
(SSA) include a November 1993 psychiatric examination showing 
the principal psychiatric diagnosis of paranoid type 
schizophrenia with various substance abuse disorders, 
dementia and panic disorder also reported.  A psychologist's 
report in October 1993 referred to various psychiatric 
diagnoses for the veteran in records beginning in the late 
1980's, and history the veteran provided.  The diagnosis was 
organic mental disorder not otherwise specified.  According 
to correspondence dated early in 1994 from the attorney who 
represented the appellant before the SSA, a psychologist 
opined in hearing testimony that the veteran's disability was 
service-connected because it arose during his military 
service.  The Administrative Law Judge decision dated in 
February 1994 states that the medical expert testified at the 
January 1994 hearing that he felt the claimant's psychotic 
disorder was precipitated by his military service.  

The VA medical records in the early 1990's supplemented a 
series of VA psychiatric examinations.  In addition, the 
veteran recalled in his September 1994 hearing testimony the 
circumstances surrounding his release from active service 
personal and his employment history after service.  

The VA psychiatry examiner in October 1995 noted the 
veteran's statement that a SSA examiner found military 
service-related schizophrenia.  The examiner stated that 
based on the veteran's achieved rank it did not sound like 
had too much of a problem and that not enough stressors were 
heard regarding Korea to consider post-traumatic stress 
disorder or that he was psychotic over there and 
hallucinating.  The examiner stated that it was, in essence, 
conjecture to conclude schizophrenia was present during 
service in light of the observations of examiner who found 
personality disorder, immature personality, the veteran's 
work history and that he doubted what was seen now was 
present earlier in the military service.  The diagnoses were 
paranoid type schizophrenia and organic brain syndrome.  

He received additional VA psychiatric evaluations in December 
1996 and March 1997.  The examiner in December 1996 noted the 
history and diagnoses from previous VA examinations and 
agreed with the diagnosis of schizophrenia and added dementia 
of unclear etiology.  The examiner felt it was probably clear 
that the veteran had mental illness manifestations already 
during the service so his psychotic condition may be 
considered as a service connected illness although the overt 
documentation was not found in the records.  The examiner did 
not doubt the truthfulness of the veteran's history.

The VA examiner who performed the October 1995 examination of 
the veteran reexamined him in March 1997 and noted the 
military diagnosis of personality disorder with symptoms at 
that time not being called schizophrenic under the current 
diagnostic manual DSM-IV (If the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis. 38 C.F.R. § 4.125 as amended 61 Fed. Reg. 52700, 
October 8, 1996).  The examiner's diagnostic impression was 
chronic and paranoid schizophrenia.  The examiner believed 
the veteran also had dementia of undetermined etiology and 
substance abuse in the past.  In an April 1997 addendum, the 
examiner stated the belief that the veteran's problems in 
military service were not related to the schizophrenia that 
finally manifested itself.  The examiner believed the veteran 
had difficulty adjusting to the military service and handled 
it by fighting and fighting against the service.  He was able 
to hold a job for several years and had other jobs.  The 
examiner stated the veteran did not have symptoms in the 
service that could be diagnosed as schizophrenia and did not 
think the symptoms of it that would get into the realm of 
conjecture.  According to the examiner, the veteran did have 
problems in the service but the examiner did not believe they 
were later manifested by schizophrenia.  

The record was supplemented in late 2001 with lay statements 
from family members and his former spouse that collectively 
recalled his mental state prior to and after military 
service. 

A VA psychiatry examiner in December 2002 reported diagnoses 
of alcohol dependence, cocaine abuse and psychotic disorder 
not otherwise specified and personality disorder not 
otherwise specified.  After review of the claims file, the 
examiner opined that paranoid schizophrenia was less likely 
than not related to the veteran's military service.  The 
examiner stated his rationale was that there was no record of 
schizophrenia found during the time in the military service 
and the record statements were unstable personality and 
emotional instability.  There was also a history of him 
fighting in service and being discharged as unsuitable for 
continued service.  The examiner stated further rationale was 
the history of substance abuse following military service and 
recent positive drug screen.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

If not shown in service of at least 90 days, service 
connection may be granted for various chronic diseases such 
as psychosis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders are not diseases within the meaning of 
applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303 (c).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  38 
C.F.R. § 3.1(n) (2004).  

The simple drinking of an alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities that are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. § 
3.301(c)(2) (2004).  

"Alcohol abuse" means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to the user.  38 C.F.R. § 3.301(d) (2004); 
see also VAOPGCPREC 7-99.  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's own willful misconduct.  

Organic diseases and disabilities which are a secondary 
result of the chronic use of drugs and infections coinciding 
with the injection of drugs will not be considered of willful 
misconduct origin.  Similarly, where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto results from a service-connected disability, it will 
not be considered of misconduct origin.  38 C.F.R. 
§ 3.301(c)(3) (2004).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue claimed as a chronic acquired 
variously diagnosed psychiatric disorder, with schizophrenia 
in the forefront of several diagnostic formulations.  He does 
not satisfy the other two requirements for prevailing on a 
claim for service connection.  

In this regard, there is no more than marginally competent 
evidence of incurrence or aggravation of a chronic acquired 
psychiatric disorder in service.  VA examiners that reviewed 
the veteran's service medical records found no evidence of a 
chronic acquired psychiatric disorder.  These examiners did 
not find evidence of a chronic acquired psychiatric disorder 
until well after military service.  Accordingly, the Board 
finds that a psychosis was not shown disabling to a 
compensable degree during the first post service year.

The veteran has been shown to suffer from a psychosis, 
personality disorder, and abuse of drugs and alcohol.  
Service connection is of course precluded for a personality 
disorder as such is not considered a disorder for the purpose 
of VA compensation benefits.  Moreover, no examiner who has 
reviewed the claims file has opined favorably with any 
certainty that the initial manifestations of psychosis were 
related to military service. 

As the Board noted earlier, the Board secured opinions that 
included a review of the record, most recently in December 
2002.  Unfortunately for the veteran, the opinion then as 
with earlier evaluations that contained a review of the 
record was adverse to the veteran.  The VA clinicians in 
1995, 1997 and 2002 opinions attributed the veteran's 
psychiatric manifestations during service to the personality 
disturbance and distinct from the psychosis noted well after 
service with no connection between the two.  

There is no probative and competent medical evidence of 
record linking any of the veteran's variously diagnosed 
psychiatric disorders to his period of service on any basis.  
Although a witness at a SSA hearing reportedly opined in 
favor of a nexus to service it is clear from the record 
before SSA that no service medical records were provided and 
that the relevant record dated from the late 1980's and that 
it was supplemented with the veteran's self reported history.  
Thus, such an opinion is entitled to minimal probative 
weight.  Moreover to the extent that the VA examiner's 
opinion in December 1996 could be construed as favorable, 
it's character is clearly speculative given the examiner 
conceded there was no overt symptomatology of psychosis 
during service and that certain work related achievements 
after service were unusual for an overtly psychotic 
individual.  Thus the deficiencies in these opinions places 
the probative weight decidedly against the claim when they 
are compared with the opinions against service connection.   

As with any piece of evidence, the credibility and weight to 
be attached to the VA opinions versus the opinion from an SSA 
witness is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  It is the Board's 
duty to determine the credibility and weight of evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991); Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  The RO provided the entire 
record to the VA examiners and did not limit or constrain the 
review. See, e.g., Colayong v. West, 12 Vet. App. 524, 535 
(1999); Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).

The VA medical opinions against service connection are being 
accorded outcome determinative weight they carefully 
discussed evidence and offered reasons for discounting a 
nexus to service.  See Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).  The VA examiners appeared to carefully consider 
the record in light of the veteran's contentions and 
supporting medical opinion and offered a rationale that 
relied on the substantial amount of evidence that been 
assembled and a review of record including service medical 
records.  The opinions in 1995, 1997 and 2002 clearly 
outweigh the, at best, equivocal VA opinion in 1996 and the 
SSA witness statement that undoubtedly did not go outside the 
record developed for the SSA adjudication in endorsing a 
nexus.  Furthermore the VA examiner in 1995 was aware of the 
SSA witness's statement and discounted it based upon 
information from the service records and its speculative 
presentation.  Thus the Board views the favorable opinions' 
speculative character as weighing against assigning it any 
serious probative weight.  See, e.g., Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  See also Grover v. West, 12 Vet. App. 
109, 112 (1999), affirming LeShore v. Brown, 8 Vet. App. 406 
(1995).

The veteran is a layperson who has expressed an opinion 
relating his chronic acquired variously diagnosed psychiatric 
disorders to service.  Neither he nor family members who 
recalled his psychiatric status at various time periods are 
not competent to address causation or etiology of his 
psychiatric illness.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions, and certainly cannot oppose the competent VA 
medical opinion of record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
psychiatric disorder.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for a chronic 
psychiatric disorder to include schizophrenia.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
to include schizophrenia is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


